NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


RODNEY A. DAWSON, JR.,                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )          Case No. 2D18-4744
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 8, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Stephen M. Walker,
Judge.

Rachael E. Reese of O’Brien Hatfield,
P.A., Tampa, for Appellant.


PER CURIAM.


             Affirmed.


CASANUEVA, BLACK, and SMITH, JJ., Concur.